DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Okun (Reg. No 48512) on 12/2/2021.

	Claims 33-37, 45 and 46 are canceled.

Allowable Subject Matter
Claims 15, 17-32 and 38-44 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 15, D1 teaches a lens barrel, in at least figure 10, comprising: an optical element (30); a skeleton structural portion (48) defining a plurality of regularly disposed openings (48b); and an optical characteristic portion (30) formed of a resin material having a light shielding property (48c) (Col. 13, Ln 37-42) and combined with the skeleton structural portion through the openings; wherein the optical element is supported by a structural body (48) formed by the skeleton structural portion combined within the optical characteristic portion (30).

In related endeavors, Tanaka (US 5953163), D1 (US 5286421) and D1 (US 5290488) fail to remedy the deficiencies of D1 with regard to the skeleton structural portion is made of a metal material, has a cylindrical shape, and includes a plurality of grids formed of the metal material and disposed so as to incline with respect to a straight line in parallel with an axial center line of a cylindrical surface formed by the skeleton structural portion.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/30/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 17-20, 27-31 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 21, D1 teaches an optical element holder, in at least figure 10, comprising: a skeleton structural portion (48) defining a plurality of regularly partitioned openings (48b); and an optical characteristic portion formed of a resin material (Col. 13, Ln 37-42) having a light shielding property (48c) and combined with the skeleton structural portion (48) through the openings; wherein an optical element (30) is supported by a structural body formed of the skeleton structural portion combined within the optical characteristic portion.

In related endeavors, Tanaka (US 5953163), D1 (US 5286421) and D1 (US 5290488) fail to remedy the deficiencies of D1 with regard to the structural body comprises a grid disposed so as to incline with respect to one surface of the structural body, an angle of the inclination of the grid with respect to a straight line perpendicular to the one surface of the structural body being 50.degree or less.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/30/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 22-26, and 32 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 38, D1 teaches A lens barrel, comprising: an optical element, in at least figure 10, comprising: a skeleton structural portion (48) comprising an abutment portion abutting with another member (Col. 4, Ln. 13-17), and an optical characteristic portion formed of a resin material (Col. 13, Ln 37-42) having a light shielding property (48c) and combined with the skeleton structural portion (48) to form a structural body, 

In related endeavors, Tanaka (US 5953163), D1 (US 5286421) and D1 (US 5290488) fail to remedy the deficiencies of D1 with regard to wherein the skeleton structural portion includes a plurality of grids each of which is formed of a metal material and has a triangular shape or a quadrangular shape.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/30/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 39 and 40 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 41, D1 teaches an optical element holder, in at least figure 10, comprising: a skeleton structural portion (48) comprising an abutment portion abutting with another member (Col. 4, Ln. 13-17), and a resin portion made of a resin material (Col. 13, Ln 37-42) having a light shielding property (48c) and combined with the skeleton structural portion (48) to form a structural body, 
D1 fails to expressly disclose wherein the skeleton structural portion includes a plurality of grids each of which is formed of a metal material and has a triangular shape or a quadrangular shape.
In related endeavors, Tanaka (US 5953163), D1 (US 5286421) and D1 (US 5290488) fail to remedy the deficiencies of D1 with regard to wherein the skeleton 
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/30/2020 the above subject matter has been found to be in a state of allowance.
With regard to claims 42-4 the claims depend from an allowable base claim and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872